DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of hydrogen fluoride, water, optional second surfactant solution of ammonium fluoride, hydrochloric acid, shale shaker, settling tank in the reply filed on 2/27/22 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
It is noted that Applicant elected hydrogen fluoride and water in (A) “all the components of the liquid additive solution”, thus, the optional second surfactant solution was not elected to be present.  Thus, claims 4, 8, 10-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. 

Priority
The claims have an effective date of the filing of the instant application: 10/30/18, the priority document only supports HF as the additive solution and the claims are broader than such.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/16/20 has been considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, and their dependents, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 has the preamble limitation of “method for separating oily drilling fluid from an oily drill cuttings slurry comprising oily drill fluid and drill cuttings”, however, the claim never recites a positive step of separation.  Thus, the claim is indefinite.
Claim 2 has the limitation “d) removing at least a portion of the separated oily drill fluid” which lacks proper antecedent basis in the claim.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 5-7, 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Patel (US 6218342) in view of Simpson (US 2016/0107105).
Patel discloses oil based drilling fluids (title).  Patel discloses in Column 8 lines 19-66 wherein the oil based drilling fluids therein lead to an advantage in washing drill cuttings so as to convert the oil-wet (thusly “oily”) solids to water wet.  The method of washing drill cuttings includes treating the composition comprising the oil wet cuttings (meeting the claimed oily drill fluid and oily drill cuttings slurry) with an acid solution as a washing fluid (Column 8 lines 25-36).  The acid solution may be HCl (Column 12 lines 17-19).  One would recognize that a HCl solution, being a solution, would implicitly include an aqueous (water) base.  
Patel includes elements as set forth above but isn’t explicit as to what the drill cuttings are.  Simpson discloses methods of dewatering a drilling mud (title).  Simpson discloses in the background thereof that the majority of drill cuttings are sand and shale, depending on location [0003].  Thus, the use and washing of compositions that contain up to 100% sand (e.g. silicate) cuttings is prima facie obvious.
Since the composition/material requirements are met, the reaction and destructive modification are deemed to be met.  Such meets the requirements of claims 1, 5-7 and 9.

Claims 6-7, 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Patel in view of Simpson in further view of Von Krosigk (US 6593297).
Patel and Simpson include elements as set forth above.  Patel discloses the use of HCl but does not disclose the use of HF (claims 6-7), nor is Patel explicit that the HCl solution is aqueous based (claim 9).  
Von Krosigk discloses acid based compositions used to clean oil sludges from well cuttings, thus similar in effect to the compositions of Patel.  Von Krosigk discloses that suitable acids for such include HCl and hydrofluoric acids (HF).  Von Krosigk thusly discloses HCl and HF to function equivalently for acids for cleaning well cuttings.  Von Krosigk also discloses that acids are soluble in water and water is a suitable base fluid for acid washing solutions (Column 5 lines 29-30).
Regarding claims 6-7, It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include in Patel and Simpson the use of HF, as taught by Von Krosigk, since it is recognized in the art to function equivalently to HCl.
Regarding claims 9, It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include in Patel and Simpson the use as water as the solution-base for the acid, since it is recognized in the art to be suitably used as such.  See Sinclair  & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945), wherein the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination.  

Claims 2, 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Patel in view of Simpson in further view of Kubala (US 2016/0326020).
Patel and Simpson include elements as set forth above.  Patel discloses washing drill cuttings but does not disclose the equipment and methods of such.
Kubala discloses methods for treating drill cuttings (title).  Kubala discloses that to clean drill cuttings, the cuttings are transported from the rig to a collection vessel via shakers [0047], this would meet the elected shale shakers since any shaker can shake shale.  The cuttings are contacted with the emulsion (e.g. wash solution) and pumped out of the collections box to a processor where they are mixed and agitated [0047]. The oil is collected off the top of this processor. This meets the step of moving the chemically treated cuttings in the claims.  Settling tanks are pictured in Fig1, thus moving to a setting tank after the mixing and agitating and separating off the oil is prima facie obvious. Kubala thusly teaches the above to be a suitable equipment and process steps for treating drill cuttings.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include in Patel and Simpson the use of the method steps discussed above taught by Kubala, in order to separate the oil and water from the drill cuttings after washing since this is method that is recognized in the art to be suitable for such an intended use.  See Sinclair  & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945), wherein the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination.  
Elements above further meet the requirements of claims 2, 3.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Von Krosigk is additionally noted as pertinent to the independent claims, however the reference is deemed cumulative at this time.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALICIA BLAND whose telephone number is (571)272-2451. The examiner can normally be reached Mon - Fri 9:00 am -3:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on 571-272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALICIA BLAND/           Primary Examiner, Art Unit 1766